        Case 2:20-cv-01716-EFB Document 3 Filed 08/31/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    STEVEN ERNST,                                       No. 2:20-cv-1716-EFB P
11                          Petitioner,
12            v.                                          ORDER
13    STATE OF CALIFORNIA,
14                          Respondent.
15

16          Petitioner is a state prisoner without counsel seeking a writ of habeas corpus pursuant to

17   28 U.S.C. § 2254. However, he has neither filed an application for leave to proceed in forma

18   pauperis nor paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a). Petitioner

19   will be provided the opportunity to either submit a request to proceed in forma pauperis or submit

20   the appropriate filing fee.

21          In accordance with the above, IT IS HEREBY ORDERED that:

22          1. Petitioner shall submit, within thirty days from the date of this order, a request to

23                 proceed in forma pauperis or the appropriate filing fee; petitioner’s failure to comply

24                 with this order may result in this action being dismissed; and

25          2. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis

26                 form used by this district.

27   Dated: August 31, 2020.

28
